Citation Nr: 1704311	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  13-00 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to payment of benefits under the Veterans Retraining Assistance Program (VRAP) for training at the School of PE.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1974 to October 1975.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Buffalo, New York, which granted basic eligibility under the VRAP, but denied payment for the requested program of education at the School of PE.  The Veteran's local RO is in St. Petersburg, Florida.  This matter was previously before the Board in December 2014 at which time the case was remanded in compliance with due process requirements.  

Due to some uncertainty in the record as to whom the Veteran's representative was, i.e., The American Legion or a private attorney, the Board requested clarification from the Veteran via a May 2014 letter.  The Board informed the Veteran in this letter that if he did not respond within 30 days, VA would assume that he wished to represent himself and would resume review of his appeal.  The Veteran did not thereafter respond to this matter and it is therefore assumed that he wishes to represent himself.  Moreover, the Assistant Director of Appeals for the American Legion informed the Board in September 2016 that The American Legion no longer represents the Veteran.  

In addition to the paper claims files, this appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The reason for the Board's prior remand in December 2014 was to afford the Veteran a hearing before the Board pursuant to his December 2012 request for such a hearing.  Records in his electronic claims file show that he was most recently scheduled to testify at a Board hearing at the RO in November 2016.  However, the Veteran's former representative requested in writing in October 2016 that the hearing be rescheduled due to the Veteran undergoing surgery in November 20016.  Although this request was made by the Veteran's former accredited representative, the Veteran should still be afforded the hearing so as to ensure fulfillment of his due process rights.  38 C.F.R. §§ 20.700, 20.702 (2016).  Accordingly, this case must be remanded in order to afford the Veteran the Board hearing that he requests.  Id.

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) (2016).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




